Title: General Orders, 11 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday March 11th 78.
Lewis—Litchfield Landaff—


At a General Court-Martial whereof Lt Coll Hubley was President held at Lancaster Feby 24th 78.—Lieutt McMichaël of the Pennsylvania State Regiment tried for ungentlemanlike behaviour, found guilty of a breach of 21st Article Section 14th of the Articles of War and sentenced to be discharged the service: Also Lieutt Dickason of 5th Virginia Regiment at the same Court tried for infamous and scandalous behaviour unbecoming the Character of a Gentleman found guilty of a breach of Article 21st Section 14th of the Articles of War and sentenced to be discharged the service, and also that this sentence be published in the public News-Papers on this Continent.
His Excellency the Commander in Chief approves the aforegoing sentences and orders them to take place immediately.
